MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision: 2016 ME 49
Docket:   Lin-15-196
Argued:   February 9, 2016
Decided:  April 5, 2016

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and
                HUMPHREY, JJ.



                                 STATE OF MAINE

                                           v.

                            HERBERT R. SIMMONS SR.


HUMPHREY, J.

         [¶1]     This appeal raises the question of whether a game warden’s

uncontroverted observation of a vehicle making an “unnecessarily” wide right turn

partially into the oncoming travel lane of an intersecting roadway can support the

suppression court’s finding that the warden had the reasonable articulable

suspicion necessary to stop the vehicle.

         [¶2] Herbert R. Simmons Sr. appeals from a judgment of conviction for

operating under the influence (Class D), 29-A M.R.S. § 2411(1-A)(A) (2015),

entered in the District Court (Wiscasset, Billings, J.) on his conditional guilty plea.

Simmons contends that the suppression court (Powers, J.) erred in denying his

motion to suppress evidence obtained from the warden’s stop of his vehicle. We

find no error and affirm the judgment.
2

                                        I. BACKGROUND

          [¶3] Simmons moved to suppress evidence stemming from the stop of his

vehicle by a game warden. Following a hearing, the court found that the warden

stopped Simmons’s vehicle after seeing it approach “very close by” the warden’s

vehicle and then make a right turn, “unnecessarily wide into the approaching lane

of another road.”           The court articulated no other specific findings for that

conclusion, but because none were requested, see M.R. Crim. P. 41A(d),1 “we will

infer that the court found all the facts necessary to support its judgment if those

inferred findings are supportable by the evidence in the record.” State v. Jones,

2012 ME 126, ¶ 29, 55 A.3d 432 (quotation marks omitted).2

          [¶4] Viewed in a light most favorable to the court’s decision, competent

evidence in the motion record supports the court’s express and inferred findings.

See State v. Bryant, 2014 ME 94, ¶ 2, 97 A.3d 595; Jones, 2012 ME 126, ¶ 29,

55 A.3d 432.

          [¶5] The game warden, the only witness at the suppression hearing, testified

to       the   following:         At     approximately          5:20     in     the    afternoon       on


     1
      This case predates the Maine Rules of Unified Criminal Procedure, but Maine Rule of Criminal
Procedure 41A(d) is identical to the new rule except that “Unified Criminal Docket” replaces references
to the “criminal docket.”
     2
     Rule 41A(d) requires that, whenever a motion to suppress “is granted or denied, the court shall make
findings of fact and conclusions of law either on the record or in writing. If the court fails to make such
findings and conclusions, a party may file a motion seeking compliance with the requirement.” (Emphasis
added.)
                                                                                                      3

Saturday, August 23, 2014, he was driving southbound on Route 220 in Waldoboro

near its intersection with Finntown Road.                   He observed a vehicle traveling

northbound toward him on the same road. As the warden approached the mouth of

the intersection of Route 220 and Finntown Road, he observed the vehicle execute

a “wide” right-hand turn onto Finntown Road, “right in front of him.”

        [¶6] Finntown Road accommodates two-way traffic. Although the warden

was unsure of whether the road had a centerline, he testified that the other vehicle

went into the oncoming travel lane of Finntown Road by “half a vehicle width”

while executing the turn. He also testified that he is familiar with the intersection;

that Finntown Road is “extra wide” at that point; and that it is “a real busy

intersection,” though he did not recall seeing any other vehicles at the time. The

warden pulled onto Finntown Road, stopped the other vehicle because it had made

a wide turn and was traveling in the wrong lane, and subsequently charged its

driver, Herbert Simmons Sr., with operating under the influence.3

        [¶7] During closing arguments by counsel for Simmons and the State, the

court discussed which traffic violations and safety concerns may have been

implicated by Simmons’s conduct.                 The court then concluded, based on the

evidence presented, that the warden had reasonable articulable suspicion, “more


   3
     After the stop, Simmons participated in field sobriety tests and then accompanied the warden to the
police department where he submitted to an intoxilyzer test to determine his blood alcohol content.
4

than just a hunch,” to stop Simmons’s vehicle because the turn onto Finntown

Road was “inappropriate.” The court also observed that, even though the wide turn

and entry into the other lane was “harmless” because no other vehicles were in

Simmons’s path, it would not necessarily be harmless under other circumstances.

Following the denial of his motion to suppress, Simmons entered a conditional plea

of guilty for operating under the influence and was sentenced to forty-eight hours

in jail, a $700 fine, and a 150-day license suspension. Simmons timely appealed to

us.

                                 II. DISCUSSION

      [¶8] “A stop is justified when an officer’s assessment of the existence of

specific and articulable facts indicating a possible violation of law or a public

safety risk is objectively reasonable considering the totality of the circumstances.”

State v. Connor, 2009 ME 91, ¶ 10, 977 A.2d 1003. “[W]e review de novo the

motion court’s conclusion that the officer’s subjective suspicion was objectively

reasonable as a matter of law.”        State v. McPartland, 2012 ME 12, ¶ 12,

36 A.3d 881.    “[T]he threshold for demonstrating an objectively reasonable

suspicion necessary to justify a vehicle stop is low. . . . The suspicion need only be

more than a speculation or an unsubstantiated hunch.”             State v. LaForge,

2012 ME 65, ¶ 10, 43 A.3d 961 (citations omitted) (quotation marks omitted).
                                                                                                         5

        [¶9] The motion record supports the court’s conclusion that the warden had

a reasonable articulable suspicion that Simmons had committed a traffic violation.4

We discern no error in the court’s determination that the warden’s subjective

suspicion was objectively reasonable under the circumstances.

        [¶10] Title 29-A M.R.S. § 105(1)(B) (2015) permits an officer in uniform to

stop a motor vehicle to issue the appropriate written process for a traffic infraction

if the officer has a reasonable and articulable suspicion that a violation of law has

taken or is taking place. As the court noted in its colloquy with counsel, title 29-A

M.R.S. § 2060(1) (2015) provides that an “operator shall make both the approach

and a right turn as close as practicable to the right-hand curb or edge of the way.”

Given that Simmons failed to remain in his own lane of travel while turning right

into an already “extra wide” intersection, the warden’s stop would have been

justified by a suspicion that Simmons had committed a traffic violation. See State

v. Webber, 2000 ME 168, ¶ 7, 759 A.2d 724 (“[V]iolation of a traffic infraction

witnessed by a police officer is sufficient justification for the stop of the vehicle.”).


   4
      As argued by the State, the warden’s articulated reason for stopping Simmons may also support a
finding that the warden was motivated by a public safety concern. See State v. Pinkham, 565 A.2d 318,
319 (Me. 1989) (“Safety reasons alone can be sufficient if they are based upon ‘specific and articulable
facts.’”); State v. Morrison, 2015 ME 153, ¶ 7, 128 A.3d 1060 (affirming a stop where a defendant
created a safety issue when, “near the crest of a hill, he drove completely into the opposite lane of
traffic”). However, we need not consider that argument because the suspicion of a traffic violation in this
case provides sufficient basis for the stop.
6

      [¶11]   Simmons analogizes this case to State v. Caron, in which the

defendant engaged in a single deviation from the proper lane of travel.

534 A.2d 978, 979 (Me. 1987).        In Caron, the trooper, after observing the

defendant straddle the centerline of a road for twenty-five to fifty yards, stopped

the vehicle based on a suspicion that the defendant was under the influence of

intoxicating liquor or was asleep. Caron, 534 A.2d at 979. There, we held that the

brief straddling of the centerline, without other indicia of erratic driving, did not

support the officer’s subjective suspicion that the defendant was either intoxicated

or asleep and “did not give rise to an objectively reasonable suspicion that criminal

activity was involved.” Id. Caron dealt only with the issue of erratic driving, an

issue not presented here. As we said in State v. Dulac, “Caron does not stand for

the proposition that deviant operation, because it occurs only once, does not justify

a Terry-type stop.” 600 A.2d 1121, 1123 (Me. 1992).

      [¶12] Here, unlike Caron, we need not consider whether the evidence gives

rise to a suspicion of criminal activity because the warden’s testimony, which the

court found credible and which was not contradicted in any respect, is sufficient to

constitute “specific and articulable facts” to justify stopping the defendant based

upon a suspicion that Simmons had committed a traffic infraction.

      [¶13] We find no error in the court’s conclusion that the warden’s suspicion

was objectively reasonable and therefore the stop of Simmons’s vehicle was
                                                                             7

reasonable under the Fourth Amendment. See State v. Porter, 2008 ME 175, ¶¶ 8,

11-12, 960 A.2d 321.

        The entry is:

                           Judgment affirmed.



On the briefs and at oral argument:

        Kent G. Murdick II, Esq., Cumler & Lynch, Waldoboro, for
        appellant Herbert R. Simmons Sr.

        Katie R. Hollstrom, Asst. Dist. Atty., District Attorney’s Office,
        Wiscasset, for appellee State of Maine



Wiscasset District Court docket number CR-2014-714
FOR CLERK REFERENCE ONLY